DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	 Applicant’s amendment filed on February 3, 2021 has been entered. Claims 1-5, 7-8, and 10-20 are currently pending. Applicant’s amended claims are addressed herein below. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-5, 7-8, and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Aznoe (US 20160378251).

As to claim 1, Azone discloses an information processing system comprising: 
circuitry (Figs. 2, 6) configured to acquire a recognition result of an inclination of a finger (Figs. 1A-1B(76), 4) with respect to an object when the finger is recognized to be touching a surface of the object (Figs. 1A-1B(20), 4, [0020], [0026] – [0027]); and 
change a value of a parameter related to a process to he executed on a basis of the recognition result (Figs. 3, 4, [0042]),  
wherein the inclination of the finger with respect to the object includes an angle at which the finger is inclined in a vertical direction with respect to the surface of the object (Figs. 3, 4, [0042]), and 
wherein when one or more fingers are recognized to be touching the object (Figs. 1A-1B(20), 4), the circuitry is further configured to change a value of a first parameter on a basis of a recognition result of an inclination of a first finger of any of the one or more fingers with respect to the object and change a value of a second parameter different from the first parameter on a basis of a recognition result of an inclination of a second finger of any of the one or more fingers with respect to the object, the second finger being different than the first finger (Fig. 5C, [0064]).  
As to claim 2, Azone teaches the information processing system according to claim 1, wherein the process is a process related to display of an image ([0026], [0030], [0064]). 

As to claim 4, Azone teaches the information processing system according to claim 1, wherein the circuitry is further configured to change a value of a parameter associated with the finger on the basis of the recognition result (Figs. 3, 4, [0042]). 
As to claim 5, Azone teaches the information processing system according to claim 1, wherein the circuitry is further configured to change a value of a parameter related to an object associated with the object or the finger on the basis of the recognition result (Figs. 3, 4, [0042]). 
As to claim 7, Azone teaches the information processing system according to claim 1, wherein the circuitry is further configured to change a value of a first parameter on a basis of a recognition result of the angle at which the finger is inclined the vertical direction to the object and change a value of a second parameter different from the first parameter on a basis of a recognition result of an angle at which the finger is inclined in a horizontal direction to the object (Figs. 3, 4, 5C, [0042], [0064]). 
As to claim 8, Azone teaches the information processing system according to claim 1, wherein when one or more fingers are recognized to be touching the object (Figs. 1A-1B(20), 4), the circuitry is further configured to change a value of a parameter 
As to claim 10, Azone teaches the information processing system according to claim 1, wherein the circuitry is further configured to change the value of the parameter at a rate of change according to a number of fingers recognized as fingers touching the object (Figs. 3, 4, [0042], [0048]). 
As to claim 11, Azone teaches the information processing system according to claim 1, wherein the circuitry is further configured to 
acquire a recognition result of an operation of repeatedly changing an inclination of the finger in a vertical direction with respect to the object (Figs. 1A-1B(20), 4), and 
change the value of the parameter on a basis of the recognition result of the operation (Figs. 3, 4, [0042], [0048]). 
As to claim 12, Azone teaches the information processing system according to claim 11, wherein whether or not the operation is ended is determined on a basis of a predetermined condition ([0047]). 
As to claim 13, Azone teaches the information processing system according to claim 12, wherein the predetermined condition includes a condition that the finger is moved from an inside of a predetermined region to an outside of the predetermined 
As to claim 14, Azone teaches the information processing system according to claim 12, wherein the predetermined condition includes a condition that a predetermined gesture of the finger is recognized ([0029] – [0030], [0044] – [0045]). 
As to claim 15, Azone teaches the information processing system according to claim 1, wherein the circuitry is further configured to cause a display control unit (Fig. 6) configured to cause a display unit to display information indicating the recognition result at a display position according to a position of the finger (Fig. 4, [0042]). 

As to claim 16, Azone teaches the information processing system according to claim 1, wherein the circuitry is further configured to a display control unit (Fig. 6) configured to cause a display unit to display information indicating a type of the parameter at a display position according to a position of the finger (Fig. 4, [0042]).  
As to claim 17, Azone teaches the information processing system according to claim 1, wherein the parameter is a parameter related to a photographing direction of a camera tool or an irradiation direction of a lighting tool ([0045] – [0046], [0079]), and 
the circuitry is further configured to cause a display unit (Fig. 1A, [0026]) to display an image according to the photographing direction of the camera tool or the irradiation direction of the lighting tool ([0045] – [0046], [0079]). 

As to claim 19, Azone discloses an information processing method comprising: 
acquiring a recognition result of an inclination of a finger (Figs. 1A-1B(76), 4) with respect to an object when the finger is recognized to be touching a surface of the object (Figs. 1A-1B(20), 4, [0020], [0026] – [0027]);  
changing, by a processor (Fig. 6), a value of a parameter related to a process to be executed on a basis of the recognition result (Figs. 3, 4, [0042]); 
changing, by a processor (Fig. 6) and when one or more fingers are recognized to be touching the object (Figs. 1A-1B(20), 4), a value of a first parameter on a basis of a recognition result of an inclination of a first finger of any of the one or more fingers with respect to the object (Fig. 5C, [0064]); and 
changing, by a processor (Fig. 6) and when one or more fingers are recognized to be touching the object (Figs. 1A-1B(20), 4), a value of a second parameter different from the first parameter on a basis of a recognition result of an inclination of a second finger of any of the one or more fingers with respect to the object, the second finger being different than the first finger (Fig. 5C, [0064]); 
 wherein the inclination of the finger with respect to the object includes an inclination of the finger in a vertical direction with respect to the surface of the object (Figs. 3, 4, [0042]). 

acquiring a recognition result of an inclination of a finger (Figs. 1A-1B(76), 4) with respect to an object when the finger is recognized to be touching a surface of the object (Figs. 1A-1B(20), 4, [0020], [0026] – [0027]); 
changing a value of a parameter related to a process to be executed on a basis of the recognition result (Figs. 3, 4, [0042]); 
changing, when one or more fingers are recognized to be touching the object (Figs. 1A-1B(20), 4), a value of a first parameter on a basis of a recognition result of an inclination of a first finger of any of the one or more fingers with respect to the object (Fig. 5C, [0064]); and 
changing, when one or more fingers are recognized to be touching the object (Figs. 1A-1B(20), 4), a value of a second parameter different from the first parameter on a basis of a recognition result of an inclination of a second finger of any of the one or more fingers with respect to the object, the second finger being different than the first finger (Fig. 5C, [0064]);  
wherein the inclination of the finger with respect to the object includes an inclination of the finger in a vertical direction with respect to the surface of the object (Figs. 3, 4, [0042]).

Response to Arguments
6.	Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive. 
	On the 2nd page of Remarks, Applicant asserts that the cited reference does not teach “when one or more fingers are recognized to be touching the object, the circuitry is further configured to change a value of a first parameter on a basis of a recognition result of an inclination of a first finger of any of the one or more fingers with respect to the object and change a value of a second parameter different from the first parameter on a basis of a recognition result of an inclination of a second finger of any of the one or more fingers with respect to the object, the second finger being different than the first finger” (claim 1). The Examiner respectfully disagrees to this assertion. 
Azone teaches when one or more fingers are recognized to be touching the object (Figs. 1A-1B(20), 4), the circuitry is further configured to change a value of a first parameter on a basis of a recognition result of an inclination of a first finger of any of the one or more fingers with respect to the object and change a value of a second parameter different from the first parameter on a basis of a recognition result of an inclination of a second finger of any of the one or more fingers with respect to the object, the second finger being different than the first finger (Fig. 5C, [0064]).
The similar argument applies other independents claims 19 and 20. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Hasegawa et al. (US 20160274733) teaches the inclination of the hand with respect to the object includes an inclination of the hand in a vertical direction with respect to the object (Figs. 6-7, 11A-11C, [0099]: inclination of the finger (hand) measured (in a vertical direction) as approaching to the surface, [01015]).
b)	Murase (US 20160132121) teaches the inclination of the hand with respect to the object includes an inclination of the hand in a vertical direction with respect to the object (Fig. 10: inclination of the finger (hand) in a vertical direction, [0045], [0072]).
c)	Watanabe et al. (US 20150084930) teaches the inclination of the hand with respect to the object includes an inclination of the hand in a vertical direction with respect to the object (Figs. 5, 6, [0061]: input operation can be outputted by inclining a finger (hand)). 

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.